Action brought by the plaintiff, a solicitor .for the defendant, a brewer, to recover for services rendered by the plaintiff to the defendant in aiding and assisting the defendant to obtain new customers for the defendant’s product and in keeping old customers of the defendant from transferring their business to the defendant’s competitors. The plaintiff alleged that the accounts of the defendant so served by the plaintiff purchased of the defendant at least 25,000 half barrels of beer, so that, by reason of the servces so rendered, plaintiff was entitled to receive an unpaid balance of $18,443.75. Order denying plaintiff’s motion for an order striking out defendant’s affirmative defense, contained in paragraph “ 2 ” of its answer, as insufficient in law, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. [173 Misc. 173.]